Citation Nr: 0722772	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
residuals of cataract surgery with aphakia, corneal edema, 
and corneal leukoma of the left eye. 


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. P.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1956 to December 1958 and from October 1961 to 
August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran appeared at a hearing before 
the undersigned. A transcript of the hearing is in the 
record.

The appeal was remanded by the Board in November 2006 for 
additional evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The service-connected left eye is manifested by blindness and 
the corrected visual acuity in the right eye is 20/50, which 
is not service-connected. 
 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 50 
percent for residuals of cataract surgery with aphakia, 
corneal edema, and corneal leukoma of the left eye have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.383(a), 4.84a, Diagnostic Code 6070 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection under 
38 U.S.C.A. § 1151 by letter, dated in January 2003.  Where, 
as here, service connection has been granted and an initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating. Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the veteran a VA examination.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

In December 2002, VA surgically removed a cataract from the 
veteran's left eye. The surgery was complicated when the iris 
was also cut. 

On VA examination in March 2003, the assessment was aphakia, 
corneal edema, and corneal leukoma of the left eye.  In 
December 2003 the veteran had keratoplasty and a lens implant 
in the left eye. 

In September 2005, the veteran stated that he could not see 
from his left eye. 

On VA examination in January 2007, the veteran complained of 
no vision in the left eye with a constant foreign body 
sensation in the eye.  He also reported occasional, sharp, 
shooting pain in the eye.  Corrected visual acuity in the 
right eye was 20/50.  The examiner confirmed that the veteran 
had no light perception in the left eye.  



Rating Criteria 

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating. 38 C.F.R. § 4.75.

Where a veteran has service-connected blindness in one eye 
and blindness in the other eye as a result of nonservice-
connected disability, compensation is payable as if the 
combination of disabilities were the result of service-
connected disability. 38 U.S.C.A. § 1160(a)(1), 38 C.F.R. 
§ 3.383.

In this case, the veteran's service-connected left eye 
disability is currently rated as 50 percent disabling 
pursuant to Diagnostic Code (DC) 6065, which equates to 
anatomical loss of one eye and corrected 20/50 vision in the 
right eye.

As the veteran does not have anatomical loss of the left eye 
and as the right eye is not a service-connected disability, 
the left eye disability should be rated under DC 6070. 

Where only one eye is service connected and the veteran is 
not blind in the nonservice-connected eye, the nonservice-
connected eye is considered normal for rating purposes.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1); and 38 C.F.R. § 
4.14 (manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).  

In Debeaord v. Principi, 18 Vet. App. 357 (2004), the Court 
held that if the impairment of a veteran's vision would 
result in a 100 percent rating if the impairment of both eyes 
were service connected but the impairment of one eye was not 
service connected, then VA is to pay compensation as though 
the nonservice-connected visual impairment in one eye were 
service connected.



Blindness in the nonservice-connected right eye exists if 
there is only light perception; visual acuity is 5/200; 
concentric contraction of the visual field to 5 degrees or 
less; or (4) anatomical loss, enucleation, or serious 
cosmetic defect of the right eye.  None of which was evident 
on VA eye examination in January 2007.

As the veteran is blind in the left eye only, a 30 percent 
rating is the maximum schedular rating for disability of one 
eye in the absence of blindness in the nonservice-connected 
eye.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383; 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070.  

For these reasons, the preponderance of the evidence is 
against a finding of blindness in the nonservice-connected 
right eye and therefore an initial higher rating than the one 
currently assigned is not warranted.  


ORDER

An initial rating higher than 50 percent for residuals of 
cataract surgery with aphakia, corneal edema, and corneal 
leukoma of the left eye is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


